Citation Nr: 1642570	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-28 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran had also claimed a total disability rating based on individual unemployability (TDIU).  The Veteran, however, gave no indication of a desire to pursue this claim after it was denied in an October 2012 rating decision, and in any event the evidence indicates that he has since resumed full-time employment.  The Board therefore will not address it further.


FINDINGS OF FACT

1.  An April 2008 rating decision in pertinent part denied the Veteran's claim for service connection for sleep apnea.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the April 2008 final decision relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for sleep apnea.

3.  Sleep apnea arose in service.

4.  PTSD is not productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.



CONCLUSIONS OF LAW

1.  Evidence received since a final April 2008 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA mental health examinations in September 2011, October 2012, and May 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With respect to the claim of entitlement to service connection for sleep apnea, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Sleep Apnea:  New and Material Evidence

The Veteran seeks to reopen his previously denied claim for service connection for sleep apnea.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for service connection was originally denied in a February 1999 rating decision on the grounds that the Veteran did not have a sleep apnea disability in service.  The Veteran neither appealed this decision nor submitted evidence within the one-year appeal period, and so the decision became final.  The Veteran subsequently filed a claim to reopen, which was denied in an April 2008 rating decision on the grounds that the Veteran did not submit any evidence which showed a sleep apnea disability in service.  The Veteran neither appealed this decision nor submitted evidence within the one-year appeal period, and the Board therefore finds that the decision became final.  

Since the April 2008 decision, the Veteran has submitted evidence including a December 2015 letter from a private physician who reviewed the Veteran's medical records.  The letter, discussed in more detail below, explains the physician's opinion that sleep apnea arose in service.  The Board finds that this opinion relates to the unestablished fact of sleep apnea arising in service and is not cumulative of evidence on record at the time of the April 2008 denial.  Accordingly, the criteria for reopening entitlement to service connection for sleep apnea are met, and the merits of the reopened issue are addressed below.  

Sleep Apnea:  Service Connection

The Veteran claims service connection for sleep apnea.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in April 1996 the Veteran reported that his snoring was getting worse.  He reported the same in June 1996.  In order to treat his diagnosis of heroic snoring, in January 1997 he underwent a tonsillectomy and uvulectomy.  After reporting that the procedure had no significant effect on his snoring, he underwent a sleep study in December 1997 which found occasional snoring on sides and back but no obstructive sleep apnea.  The report noted that snoring was occasionally disruptive to sleep.  A follow-up report diagnosed the Veteran's condition as an upper airway resistance syndrome variant of obstructive sleep apnea and borderline sleep apnea with very disruptive snoring.

In a December 1998 VA examination, prior to separation from service, the Veteran was diagnosed with mild sleep apnea secondary to obstructive process, surgically corrected.  It was noted that he recently had a sleep study which noted nocturnal twitches which were not excessive.

VA treatment records reflect that the Veteran underwent another sleep study in August 2000.  He was diagnosed with mild to moderate obstructive sleep apnea-hypopnea syndrome and with obesity.  Several days later, he underwent a second sleep study which determined that treatment with a continuous positive airway pressure machine (CPAP) was effective.  He subsequently reported at a March 2002 pulmonary consultation that the CPAP ceased to control is snoring, and the machine was adjusted to better fit his face.  Records thereafter indicate occasional treatments and adjustments for sleep apnea.  An October 2006 sleep study revealed prolonged sleep latency and prolonged rapid eye movement latency with abnormal sleep staging breakdown, as well as elevated respiratory disturbance index consistent with severe sleep disordered breathing, i.e., obstructive sleep apnea.

The Veteran has provided a December 2015 opinion from a private physician based on review of the Veteran's claims file.  The physician opined that it was more likely than not that the Veteran developed sleep apnea in service.  This opinion was based on a detailed rationale, in which the physician explained that the Veteran's in-service diagnosis of upper airway resistance syndrome is considered to be a step on the progression from "benign snoring" to obstructive sleep apnea.  The physician further pointed out that the Veteran was, at the same time, diagnosed with obstructive sleep apnea, and that the December 1998 VA examination report could not have been correct in its assertion that sleep apnea was surgically corrected because sleep apnea was not diagnosed until after the surgery.

The Board finds that the evidence is at least in equipoise as to whether sleep apnea arose in service.  The Veteran's private physician provided a detailed opinion which explained how the Veteran's in-service diagnosis constitutes a diagnosis of sleep apnea.  While the initial polysomnography report stated that there was no sleep apnea, the follow-up report diagnosed an upper airway resistance syndrome variant of obstructive sleep apnea and borderline sleep apnea with very disruptive snoring.   Additionally, the medical evidence is clear that the Veteran has suffered sleep apnea continuously since that period.  The Veteran had a condition that was clearly sleep apnea by August 2000 and the uncontested December 2015 medical opinion considers the prior "borderline" sleep apnea to constitute a sleep apnea diagnosis.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether sleep apnea arose in service, and service connection is therefore granted.

Acquired Psychiatric Disability

The Veteran seeks an increase to his 50 percent evaluation for PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

In an August 2011 statement, the Veteran's wife reported that she has been awoken by his nightmares when he yells or cries.  She also reported that he suffers memory loss and depression.

The Veteran underwent a VA examination in September 2011.  He reported an increase in anxiety.  He stated that he had become irritable at work, and that he had missed two weeks of work over the past year due to his PTSD.  He reported that he had a good relationship with his wife, children, and brother, but he denied having casual friends and said he spent most time alone.  He reported that he occasionally went out to eat with his wife.  He reported intrusive thoughts 5-6 times per week, nightmares 3-5 times per week, and flashbacks twice per month.  He stated he avoids crowds and the news, and he startles to loud noises.  He denied depressive symptoms lasting more than 2 days.  The examiner explained that while the Veteran reported anxiety attacks, the symptoms he described were not panic attacks but general anxiety related to PTSD.  On examination, he was alert and oriented, and his mood appeared dysphoric.  His affect was anxious and constricted.  Speech was regular and there was evidence of psychomotor agitation.  Thought processes were logical and coherent.  There was no evidence of delusions or hallucinations and he denied suicidal or homicidal ideation.  His memory was moderately impaired for immediate information, but was fairly intact for recent and remote events.  Insight was partial and concentration was impaired.  The examiner diagnosed PTSD and alcohol abuse and assigned a GAF score of 53.  The examiner stated that he was moderately to considerably impaired in terms of social adaptability, interactions with others, and ability to maintain employment.

The Veteran underwent another VA examination in October 2012.  He stated that he missed three weeks of work in the prior year due to his PTSD.  He stated that he was irritable on the job but denied concentration problems.  He reported a good relationship with his children and a fair relationship with his wife, as he could sometimes be irritable and withdrawing with her.  He denied close or casual friends, but stated he was close with his brother.  He stated that in his spare time he details his cars, does cleaning and cooking around the house, works in his storage room, watches television, reads, spends time on the computer, goes to church, and spends time with his children.  He reported intrusive thoughts once per week, nightmares twice per month, and flashbacks once per month.  He exhibited reactivity to loud noises and avoidance.  On examination, he was alert, oriented and attentive.  Mood was somewhat dysphoric and affect was mood congruent.  Speech was regular and there was evidence of psychomotor agitation.  Thought processes were logical and coherent.  There was no evidence of delusions or hallucinations and he denied suicidal or homicidal ideation.  His memory was mildly impaired for immediate information, but was fairly intact for recent and remote events.  Insight was limited and concentration was unimpaired.  The examiner diagnosed PTSD and assigned a GAF score of 54, stating that the Veteran exhibited moderate to considerable symptoms.  The examiner stated that he was moderately to considerably impaired in terms of social adaptability, interactions with others, and ability to maintain employment.

VA treatment records reflect that in April 2013, the Veteran reported heightened alertness due to noise from the airport.  He was diagnosed with PTSD and generalized anxiety disorder with alcohol abuse in remission.  In September 2013, he reported depression due to unemployment with occasional hostility but no hopelessness.  He was assigned a GAF score of 60, which was continued at a follow-up appointment in November 2013.  In February 2014 he reported less depression as he was about to resume employment.  His mood was fair.  He reported no changes in May 2014.

The Veteran underwent another VA examination in May 2014.  He reported difficulty with sleep, nightmares, hypervigilance, intrusive thoughts, avoidance, exaggerated startle response, detachment, and difficulty relating to others.  He stated that he has no close friends outside of family.  He reported spending his free time cleaning up, working in the yard, and cooking.  He denied suicidal or homicidal ideation or problems with concentration or memory.  On examination, the Veteran was alert and oriented.  Mental status was within normal limits.  Mood was euthymic.  Affect was full range.  The examiner noted symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner diagnosed PTSD resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records reflect that in August 2014 the Veteran denied depression and stated his mood was the same.  His psychiatrist increased his GAF score to 65.  In January 2015, he requested a new psychiatrist and reported that his attention and concentration were poor and his mood was "in the middle."  He again reported that he was about the same in February 2015, though he did say that he was stressed by his job.  In April 2015 he reported that he has the occasional flash of a desire to harm others, but this is only in intense situations and he lacks plan or intent.  He reported increased sleep difficulties.

In a December 2015 letter, the Veteran's wife reported that the Veteran suffers from night terrors in which he talks, yells, and sweats.  She stated that his PTSD creates emotional and connection issues with people, and that he shies away from large crowds and prefers to spend time only with family.  She stated that even at family functions, he does not like to stay long because of the noise and the number of people.  

In a January 2016 brief, the Veteran's representative stated that the Veteran should be rated at 70 percent for his PTSD.  Specifically, the brief argued that the Veteran loses work time each month due to PTSD; is isolated from his family members, will not stay long at family functions, and disturbs his wife with night terrors; and suffers from impaired memory, lack of trust, depression, difficulty relating to others, and is a supervised payee for VA disability payments.  In the alternative, the brief argued that the combination of the Veteran's PTSD symptoms and sleep apnea symptoms warrant referral for an extraschedular rating.

The Board finds that an evaluation in excess of 50 percent is not warranted for the Veteran's PTSD.  Higher evaluations are available for total occupational and social impairment, or occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  There is no evidence such severity here.  Though he has missed days of work, the Veteran has been able to maintain employment.  His missed time and reported work-related irritability does not qualify as a serious deficiency.  Similarly, he has good relationships with his family members.  While he has reported that he does not stay long at family gatherings, his reluctance to remain is based on his avoidance of noise and crowds, and there is no indication in the record that his relationships with individual family members have been hurt by this practice.  Nor does the Veteran have serious deficiencies in judgment or mood.  He has had episodes of depression, but his treatment records indicate that his mood hovers around fair.  There is no indication that his impaired memory significantly affected his mood or judgment, and in any event that particular symptom appears to have improved.  The Veteran's status as a supervised payee for VA benefits was a finding that was disputed by the Veteran and based on his prior alcoholism.  There is no evidence in the record of any lapses in judgment that would indicate a serious deficiency.  Additionally, the Veteran's examiners and treating psychiatrists have assigned him GAF scores above 50, and in 2014 it was raised to 65.  Indeed, the May 2014 examiner indicated that PTSD was productive of symptomatology warranting a 30 percent evaluation.  The Veteran's most significant symptoms - those which were reported most - are night terrors, anxiety, irritability, isolation, startle response, and depressed mood, all of which are well within the contemplation of his current 50 percent evaluation.  For these reasons, the Board finds that an evaluation in excess of 50 percent is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including night terrors, anxiety, irritability, isolation, startle response, and depressed mood, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  While the Veteran's representative argues that the Veteran's night terrors are not contemplated by his PTSD rating, the Board finds otherwise, noting that chronic sleep impairment is explicitly contemplated by the lower 30 percent rating.  Additionally, the Veteran's representative maintains that the combined effect of the Veteran's sleep apnea and PTSD are productive of symptomatology not contemplated by the schedular criteria.  It is not clear what symptoms the Veteran's representative does not believe are reflected in the schedular criteria, but the issue is moot because the RO has not yet assigned a rating for sleep apnea, and the Board finds that referral before such an evaluation has been assigned would be premature.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

New and material evidence has been presented, and the claim for service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.

An evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


